DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps for managing digital funds. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of establishing a user account, associating the user account with an identifier, allowing the user to associate a digital fund (value product) and plurality of GPR cards with the user account, wherein the value product cannot, by itself, transact a GPR card transaction, such that the user provides at least a portion of the digital funds of the value product, allowing the user to use a first portion of a particular digital fund in plurality of transactions, wherein the plurality of transactions comprise a first GPR card utilizing funds transferred from the digital fund (value Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 2-4 recite how the value product is associated with the user account. These limitations are also part of the abstract idea identified in claim 1, and are similarly under the same rationale as claim 1, supra.

Claims 5-6 recite how the unique user account identifier is presented. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of presentations are Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 7 recites providing the user with an ability to use a second portion of the one or more additional value product's digital funds in the plurality of transactions. This limitation is also part of the abstract idea identified in claim 1, and is similarly under the same rationale as claim 1, supra.

Claims 8-9 recite that the plurality of transactions comprise a combination of at least two of the following: (i) adding value to a first designated value product; (ii) adding value to a second designated value product; and (iii) paying a bill. This limitation is also part of the abstract idea identified in claim 1, and is similarly under the same rationale as claim 1, supra.

Claim 10 and 12 recite that the single transaction consists essentially of adding value to a first designated value product or paying a bill; wherein the one or more specific transactions comprise adding value to a designated value product, paying a bill, or combinations thereof. These limitations are also part of the abstract idea identified in claim 1, and are similarly under the same rationale as claim 1, supra.
 
Claim 11 recite providing the user with the ability to schedule one or more specific transactions. This limitation is also part of the abstract idea identified in claim 1, and is similarly under the same rationale as claim 1, supra.


Claim 13 recite providing a third party with the ability to add a value product to the user account. This limitation is also part of the abstract idea identified in claim 1, and is similarly under the same rationale as claim 1, supra.



Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 3/9/2021, with respect to the 35 U.S.C. 102(b)/103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 102(b)/103 rejection of 1-13 has been withdrawn. 

Applicant's arguments with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that ‘the claims require a “processor” and “general purpose reloadable cards” to effectuate the claim language.’ In particular, the Applicant asserts that the claimed processor and GPR cards is essential and integral to the claim for its completeness.
  Examiner respectfully disagrees. Both “processor” and “GPR cards” as recited in the claims are purely generic. 
[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Stating an abstract idea while adding the words “apply it with 
Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).
“[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” Alice Corp. Pty. Ltd., 134 S. Ct. at 2359. They do not.
Claimed invention does not recite any elements that individually, or as an ordered combination, transform the identified abstract idea into a patent-eligible application of that idea. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The attached PTO-892 references are pertinent to the invention as discussed in the prior office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691